Citation Nr: 1225775	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for post-operative residuals of spontaneous left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in part, continued a 10 percent disability rating assigned to the service-connected post-operative residuals of spontaneous left pneumothorax.  The Veteran appealed the 10 percent rating assigned to this disability to the Board. 

A video conference hearing was held in May 2010 before the undersigned.  A copy of the hearing transcript is contained in the claims file.  

In August 2010, the Board, in part, remanded the claim on appeal to the RO for additional development.  Specifically, to obtain pulmonary function test (PFT) results, performed by VA in November 2008, and to schedule the Veteran for an additional pulmonary examination.  VA reexamined the Veteran in September 2010.  A copy of this examination report is contained in the claims file.  However, and as will be explained in more detail below, the RO has not substantially complied with the Board's August 2010 remand directives.  Thus, the claim will be remanded again to the RO for development, as outlined in the Remand section below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board remanded the instant issue in August 2010.   At that time, the Board requested that that the RO contact the VA Medical Center (VAMC) in Louisville, Kentucky to obtain a copy of PFT results performed at that facility in November 2008.  In its August 2011 remand, the Board noted that a November 2008 VA examiner had explained that the PFT results with respect to airflow rates and lung volume measurements were normal, but that the flow volume loop indicated evidence of fixed airway obstruction possibly of the upper airways.  Thus, in its August 2010 remand directive, the Board requested that the actual [numerical] results of the November 2008 VA PFTs be obtained from the VAMC in Louisville, Kentucky.  (See August 2010 remand page (pg.) 5)).  This was not accomplished.  To this end, the RO did not obtain the actual November 2008 VA PFT results, but rather it resent the November 2008 VA examiner's explanation of them.  

In August 2010, the Board also requested that the RO schedule the Veteran for a VA respiratory examination to determine the current severity of his service-connected post-operative residuals of spontaneous left pneumothorax.  This examination was performed in September 2010.  In its August 2010 remand directives, the Board requested that the VA examiner address the Veteran's complaints of shortness of breath and chest pain, as well as a previous diagnosis of true vocal cord (TVC) lesions, to include whether they were part and parcel of the service-connected post-operative residuals of spontaneous left pneumothorax.  (See August 2010 Board remand pg. 6).  At the close of the September 2010 VA examination, the examiner diagnosed the Veteran as having left pneumothorax without any objective medical evidence of any residual pulmonary disease.  The While the VA examiner noted that the Veteran suffered from shortness of breath and chest pain upon exertion (e.g., when he ascended the stairs and performed physical labor on his farm), he failed to discuss whether these respiratory symptoms were part and parcel of the service-connected pneumothorax, as requested by the Board's remand.  The examiner did not also provide an opinion as to whether the Veteran's previous diagnosis of TVC lesions were part and parcel of his service-connected respiratory disability.  Thus, this must be accomplished on remand.  

Finally, the Board also requested in August 2010 that a PFT of the Veteran be performed in conjunction with scheduled respiratory examination.  The Board specifically requested that the PFT be conducted post-drug therapy and that the examination report must state this fact.  The Board also requested that the PFT must provide [numerical] values for FEV-1/FVC and DLCO (SB), with each to be expressed as a percentage of the predicted value.  A value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation) was also requested.  Id. at pages (pgs.) 6, 7.  Although a PFT was performed in conjunction with the September 2010 VA examination, the VA examiner did not state whether or not it was conducted post-drug therapy.  In addition, while the September 2010 VA examiner reported that the Veteran's PFT results revealed normal airflow rates, lung volume and diffusing capacity measurements and that these results showed no significant change when compared to the 2008 PFT, he did not provide the PFT numerical values for FEV-1/FVC, DLCO (SB) and maximum exercise capacity.  Instead, the September 2010 VA examiner merely indicated that the Veteran's PFT numerical values could be obtained via "Vista Imaging," a records-keeping system to which the Board does not have access.  (See September 2010 VA examination report).  Thus, this must be accomplished on remand.

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the RO complies with its directives; and where, as in this case, the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Louisville, Kentucky and obtain a copy of the actual results of a PFT test of the Veteran performed at its facility in November 2008.  The PFT results must include a numerical value for FEV-1/FVC and DLCO (SB), both expressed as a percentage of predicted value.  The results obtained must be associated with the Veteran's claims folder.  If the results cannot be obtained as requested, the VAMC must provide a negative response.  The RO is hereby informed that providing a copy of the November 2008 VA examiner's statement that the PFT results were normal with evidence of fixed airway obstruction is not acceptable and will be found to be noncompliant with these remand directives.  

2.  Return the claims file to the examiner who conducted the September 2010 respiratory examination so that he may augment his report with the following information: 

(i) Provide an opinion as to whether the Veteran's complaints of shortness of breath and chest pain on exertion (e.g., climbing the stairs and performing physical labor on his farm), as noted at the close of the September 2010 VA examination, as well as a previous diagnosis of TVC lesions, are part and parcel of the Veteran's service-connected residuals of a left pneumothorax.  
		 
(ii) State whether the September 2010 PFT results were achieved post-drug therapy; 

(ii) Provide the following numerical values from the September 2010 PFT results: 

a. the percentage of predicted FEV-1 and FEV-1/FVC; 

b. the percentage of predicted of DLCO (SB). 

c. Maximum exercise capacity of less than 20/ml/kg/min as measured by oxygen consumption with cardiac or respiratory limitation. 

The September 2010 VA examiner is hereby informed that the above-requested PFT results are to be provided in numerical values.  A statement to the effect that the Veteran's PFT numerical values can be obtained via "Vista Imaging," is not acceptable and will be found to be noncompliant with these remand directives.  

If the examiner cannot provide the requested information without resort to speculation, he should state whether it is necessary to determine whether there is additional information that could enable him to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the examiner determines that an additional examination is required to address the above-posed questions, such examination should be scheduled. 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board. 

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


